Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  132257 (22)                                                                                                 Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  C. PEPPER MOORE, #100885                                                                                            Justices


                Plaintiff-Appellant,

  v                                                                 SC: 132257
                                                                    CoA: 269883
  DEPARTMENT OF CORRECTIONS

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED because MCL 600.2963; MSA 27A.2963 requires that a prisoner pursuing a
  civil action be liable for filing fees.
                 Within 21 days of the certification of this order, plaintiff shall pay to the
  Clerk of the Court the initial partial filing fee of $5.00, shall submit a copy of this order
  with the payment, and shall refile the copy of the pleadings which is being returned
  with this order. Failure to comply with this order shall result in the appeal not being
  filed in this Court.
                 If plaintiff timely files the partial fee and refiles the pleadings, monthly
  payments shall be made to the Department of Corrections in an amount of 50 percent of
  the deposits made to plaintiff’s account until the payments equal the balance due of
  $370.00. This amount shall then be remitted to this Court.
                 Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in this
  Court until the entry fee in this case is paid in full.
                 The Clerk of the Court shall furnish two copies of this order to plaintiff and
  return plaintiff’s pleadings with this order.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2006                    _________________________________________
          jm                                                                   Clerk